Citation Nr: 0304589	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The appellant had active duty from January 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the file indicates that the veteran apparently 
requested loan guaranty benefits in 1973.  In an 
administrative decision of May 1973, it was determined that 
the veteran's was discharged under conditions considered to 
be dishonorable and that he was not entitled to any benefits 
under the law based on this period of service.  There is no 
indication in the folder that this determination was sent to 
the veteran.  Internal documents in 1977 reflect that the 
claims file was being held for a determination regarding an 
upgraded discharge.  There is no actual communication from 
veteran in this regard.  The RO mailed correspondence to the 
veteran at a post office box address in city "L" which was 
included in the 1977 request; documents on file involving the 
veteran's upgraded discharge reflect an address in another 
city (G) in Texas.  Another administrative decision was made 
in January 1979 which again held that this veteran's 
discharge was a bar to benefits.  Notice of this action and 
the veteran's appellate rights were again sent to the post 
office address in city "L."  Subsequent records indicate 
that the veteran has lived in city G and do not reflect that 
the veteran ever received these determinations by the RO.  He 
filed his initial claim for compensation benefits in February 
2001.  In light of the fact that there is no clear notice to 
the veteran of the prior administrative decisions and that 
they were not in response to any specific claim that the 
veteran had made, putting him on notice that such 
determination was being made, the issue is being reviewed on 
a de novo basis.  




FINDINGS OF FACT

1.  In February 1973, the appellant requested and was granted 
an undesirable discharge under "other than honorable 
conditions" in lieu of Court Martial.  

2.  A Discharge Review Board upgraded the appellant's 
discharge to "under honorable conditions" in August 1978, 
pursuant to Public Law 95-126, but declined to affirm that 
the upgrade was under Uniform Standards.  

3.  The appellant's discharge was issued due to willful and 
persistent misconduct.  He was not insane at the time of the 
offense.  


CONCLUSION OF LAW

The appellant's discharge was under dishonorable conditions 
and is a bar to payment of VA benefits.  38 U.S.C.A. §§ 5107, 
5303 (West 2002); 38 C.F.R. §§ 3.12 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 2001 rating decision, September 2001 statement of the 
case, and July 2002 supplemental statement of the case, the 
appellant and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in December 2002, the Board explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  In particular, the appellant 
was notified that what was needed was evidence tending to 
show that his periods of going AWOL leading to his discharge 
were due to family emergencies or obligations, or his age, 
cultural background, educational level, or judgmental 
maturity.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service personnel records, 
as well as statements and hearing testimony from the 
appellant.  Pursuant to the VCAA, VA's duty to provide a 
medical examination or to obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this case, because a determination as to the character of the 
appellant's discharge is a threshold question to a 
determination concerning entitlement to disability benefits, 
an examination or opinion would serve no purpose.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the him.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

A DD Form 214 shows that the appellant entered active duty in 
January 1971 and was discharged for the good of the service 
in February 1973.  He had 1 year, 6 months, and 28 days of 
active service, with a total of 69 days lost.

The service records reflect that he went AWOL for 34 days in 
September and October 1972, for which he received Article 15 
non-judicial punishment, as well as additional Article 15 
while he was in Vietnam, although the records of the latter 
action are not of record.  The appellant again went AWOL on 
October 27, 1972, until December 1, 1972.  In a statement 
submitted by the appellant's counsel, the appellant claimed 
that he went AWOL because of family problems, i.e., to assist 
in caring for an invalid sister and infant brother, with both 
his parents being intermittently out of work.  He admitted to 
having drug problems and also claimed that the combination of 
problems made it impossible to adjust to military life and 
discipline, despite the fact that he had less than four 
months remaining to serve.  

The service personnel records also contain a 
letter/recommendation to the Commanding Officer at Ft. Hood, 
stating that information received from the Red Cross 
indicated that the statement the appellant made to his 
counsel was "not entirely true," in that he had no severe 
family problems.  Reportedly, during the appellant's initial 
period of being AWOL, his parents thought that he was on 
leave until they received a letter from his captain stating 
that he was AWOL.  Further, during the second AWOL, he came 
home only on weekends, so his parents thought he was coming 
home on weekend passes.  To his parents' knowledge, he did 
not work during either period.  His father was working heavy 
construction, but only when weather permitted and, during his 
days off, his father and mother operated their own fish 
market.  

The records contain an undated request, signed by both the 
appellant and his counsel, for a discharge for the good of 
the service under other than honorable conditions in lieu of 
Court Martial.  The request states that he was provided 
information on the consequences of such a discharge.  The 
request was approved by the commanding general.  

In a May 1973 administrative decision, the RO concluded that 
the appellant's discharge was for willful and persistent 
misconduct and under dishonorable conditions and that, 
therefore, he is not entitled to any benefits under the law 
as administered by the Veterans Administration.  

In December 1978, the RO received a copy of the proceedings 
of a service department Discharge Review Board, dated in 
August 1978, conducted pursuant to Public Law 95-126.  The 
Discharge Review Board upgraded the appellant's discharge to 
"under honorable conditions," but the majority voted not to 
affirm the upgraded discharge under the Uniform Standards.  

In January 1979, another Administrative Decision was 
conducted by the RO which determined that, in light of the 
evidence of record, the appellant's entire period of service 
was considered to have been under dishonorable conditions for 
VA purposes, and was a bar to benefits.  

The appellant applied for VA compensation benefits in 
February 2001.  The RO wrote to the appellant in June 2001, 
informing him that the character of his service was a bar to 
all VA benefits, except health care.  The appellant appealed.  

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b) to include sentence by a 
general court-martial; resignation of an officer for the good 
of the service; or as a deserter.  Such discharge is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

According to section (h), unless a discharge review board 
established under 10 U.S.C.A. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
38 C.F.R. § 3.12 (g), an honorable or general discharge 
awarded under one of the following programs does not remove 
any bar to benefits imposed under this section: (1) the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; (2) the 
Department of Defense's special discharge review program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.  38 
C.F.R. § 3.12(h).  

Because the Discharge Review Board in August 1978 declined to 
affirm that the appellant's discharge upgraded to "under 
honorable conditions" was under the Uniform Standards, the 
regulatory bars are not removed.  Therefore, in order to 
prevail, the appellant must show either than he was insane at 
the time of the offense that led to his discharge or that the 
offense did not constitute willful and persistent misconduct.  

There is no evidence that the appellant was insane when he 
went AWOL in late 1972, and he has not contended that he was.  
He asserted at the time of the Court Martial proceedings that 
he went AWOL to assist in dealing with severe family 
problems.  The Court Martial documents, however, indicate 
that that assertion was refuted by information obtained from 
the Red Cross.  During the second period of being AWOL, he 
appeared at home only on weekends.  

In conjunction with his current appeal, the appellant has 
contended in written statements and at his personal hearing 
simply that he served in Vietnam, albeit unwillingly, and was 
exposed there to Agent Orange, and so should be entitled to 
disability compensation just like other veterans who were 
forced to serve there.  

The Board finds that the appellant's AWOL status on two 
separate occasions for a total of 69 days, the second period 
beginning just days after his return from the first, 
constitutes willful and persistent misconduct.  The length of 
his two absences without any valid reason cannot be 
considered a "minor offense."  Further, the Board cannot 
find that the appellant's service was otherwise honest, 
faithful, and meritorious, given the fact that he was 
previously given non-judicial punishment and had just 
completed a drug rehabilitation program, apparently for 
heroin use.  

Having found that appellant's discharge was issued due to 
willful and persistent misconduct, the Board concludes that 
the discharge is considered to have been issued under 
dishonorable conditions.  Such discharge is a bar to the 
payment of VA benefits.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The veteran's discharge under dishonorable conditions is a 
bar to payment of VA benefits.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

